            Case 1:20-cv-08568-RA Document 34 Filed 03/22/21 Page 1 of 1


                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
                                                                      DATE FILED: 3/22/2021
 BMO HARRIS BANK, N.A.,

                                    Plaintiff,                        No. 20-CV-8568 (RA)

                               v.                                             ORDER
 THE GEHR GROUP. INC.,

                                    Defendant.


RONNIE ABRAMS, United States District Judge:

        It has been reported to the Court that the parties have reached a settlement agreement in this

matter. Accordingly, it is hereby:

        ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action

is made within thirty (30) days. Any application to reopen this action must be filed within thirty (30)

days of this order, and any application filed thereafter may be denied solely on that basis. If the

parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the

agreement must be placed on the public record and “so ordered” by the Court within the same thirty-

day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015). The Clerk of Court

is respectfully directed to close this case.

SO ORDERED.

 Dated:          March 22, 2021
                 New York, New York

                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge
